DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/22 has been entered.
 
Response to Arguments
112 Rejections
With respect to applicant’s arguments, specifically those directed to the 112 rejection, the examiner respectfully disagrees.
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b).
In addition, the pointed to places in the specification, i.e. [0024-0025], [0050], and [0064] does not provide any specifics of the algorithm.  Applicant’s argue a person of ordinary skill in the art would understand and appreciated that learning algorithm means more than any algorithm and would understand and appreciate the type of learning algorithms that may be used and how they maybe used, however the examiner respectfully disagrees.  
The specifics of a learning algorithm intended to be used by applicant are required to be disclosed in the specification. Applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to show possession of the novel aspect of the claimed invention when specifics of learning algorithm, like if it’s a Random Forest learning algorithm, a CNN, a SVM, is in fact not disclosed.  There are no specifics as to how the undefined learning algorithm is being employed with respect to the parts under inspection, how the learning algorithm is trained, of even what data processing is occurring within the learning algorithm for determining flaws.  Typical learning algorithms are very specific in terms of their different training models, input layers, and algorithmic structure and applicant’s the instant specification is silent to all these specifics.  Therefore, the 112(a) and (b) rejections are maintained. 



103 Rejections
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 6 and 7 recited a learning algorithm and it being based on a pattern recognition.  However, there is no disclosed algorithm, in fact, the limitations appear to be merely repeated the limitation without defining the specifics of the algorithm or the pattern recognition, i.e. there is no disclosure of how or what feeds the algorithm, the type of learning algorithm or specifics of the program itself. As such, there is no indication in the specification that the inventors had possession of a learning algorithm specific for a testing inspection device. 
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear to the examiner what the scope of the claims in regard to what applicant considers the metes and bounds of a “learning algorithm”, i.e. they type of learning algorithm, training models, input layers, or any specifics of the program itself.  To further prosecution, the examiner has interpreted the claims as any program capable of applying old and newly entered data to control the inspection device for testing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maule et al. (2015/0350639).

With respect to claim 1, Maule et al. teaches in Fig. 1 a system for use in non-destructive testing [0025], the system (Fig. 1) comprising: one or more inspection components (10) configured to apply (i.e. for example an eddy current [0002] as a) non-destructive testing inspection (i.e. as Maule discloses NDT devices 10 may include any of various portable devices [0002] [0026], that may be useful in monitoring, analyzing, and providing visual inspection) of an article [0026]; an output component (25) configured to provide output (a menu directed inspection) to an operator of the system during the non-destructive testing inspection [0038]; and one or more circuits (as indirectly taught in the disclosed processor [0004] configured to: select based on one or both of the non-destructive testing inspection (i.e. based on specific inspection processing and functions of inspection device 10, [0038]) and the article (i.e. a certain component or subsystem of the machinery being inspected [0038]), corresponding inspection guide data (i.e. digital guidance via the display [0038]; generate based on the selected inspection guide data (based on the inspection device 10 and the component of a machine), one or more output indications (via the MDI application) for assisting the operator [0038] during the non-destructive testing inspection (performed by the inspection device 10); determine for each of the one or more output indications (i.e. a flow chart like process for inspection) corresponding output related parameters (i.e. a specific set of parameters [0061]), wherein the output related parameters (specific to the inspection device and process) for at least one output indication (via the MDI application) comprise triggering conditions (i.e. decision points based on current inspection results [0038]) for triggering (based on the inspection results) providing the output indication (an MDI indication for the next step in the flow chart-like process) and parameters (based on the inspection device and process) associated with a manner of or details relating to the providing of the output indication (as the output indication is associated with the flow chart-like process, where the outputted indication includes generated reports associated with details relating to providing the output indication [0038]); provide the one or more output indications (via the MID) to the operator via the output component (25), based on the corresponding output related conditions parameters (i.e. the specific set of parameters [0061].
The method of claim 14 is performed by during the operation of the system in the rejected claim 1.	

With respect to claim 3, Maule et al. teaches in Fig. 1 the system wherein the one or more circuits (i.e. processor) are configured to determine for each of the one or more output indications (MDI) corresponding output related conditions and/or parameters (i.e. decision points based on the flow chart-like process presented to the user, the component, and inspection results [0038]) based on one or more of: a type of inspection (i.e. type of inspection device 10 [0038]), a type of article (i.e. component or sub-components [0038]), one or more parameters associated with the article (i.e. stored parameter or settings [0030-0031, 0039]), and a stage of inspection (i.e. at what point the inspection process is currently at in the flow chart-like guidance [0038]).

With respect to claim 4, Maule et al. teaches in Fig. 1 the system wherein the one or more circuits (processors) are configured to store at least a preprogramed portion (i.e. stored instructions for performing the MDI [0050]) of the inspection guide data (MDI guide data related to the machine being inspected and with what inspection device).

With respect to claim 5, Maule et al. teaches in Fig. 1 the system wherein the one or more circuits (processor) are configured to adaptively generate or modify at least a portion of the inspection guide data (based on the inspection results during the MDI process [0038]).

With respect to claim 6, Maule et al. teaches in Fig. 1 the system wherein the one or more circuits (processor) are configured to adaptively generate or modify the at least a portion of the inspection guide data based on a learning algorithm (as during the process, the MDI adaptively generates and modifies the inspection guide based on inspection results and decision steps [0038]).

With respect to claim 7, Maule et al. teaches in Fig. 1 the system wherein the learning algorithm (i.e. the MDI flow chart-like inspection guide) is configured based on pattern recognition; and wherein the one or more circuits (processor) are configured to generate pattern recognition (i.e. organize the data based on inspection results [0038] based control data for generating or modifying the at least a portion of the inspection guide data (as the inspection process is modified based on inspection results that are organized based on those results [0038]).

With respect to claim 8, Maule et al. teaches in Fig. 1 the system wherein the output component (25) comprises a visual output device (as seen in Fig. 3).

With respect to claim 9, Maule et al. teaches in Fig. 1 the system wherein the output component (25 via a GUI 48) comprises an audible output device (i.e. audio objects [0030]).

With respect to claim 10, Maule et al. teaches in Fig. 1 the system wherein the system is configured for magnetic non-destructive testing (NDT) inspection (as the disclosed Eddy current inspection device reads as a magnetic non-destructive testing inspection [0002] [0027]).

With respect to claim 11, Maule et al. teaches in Fig. 1 the system wherein the one or more inspection components (14, [0027]) comprise, when the system (Fig. 1) is configured for magnetic non-destructive testing (NDT) inspection [0002]: a current generator (as indirectly taught in [0027]) that generates an electrical current (as it is known that Eddy currents are induced in a test part by a generated alternating current); and one or more electrical contacts (i.e. a probe) configured to apply the electrical current (i.e. the generated alternating current) to the article (test component) during the magnetic non-destructive testing (NDT) inspection (via 14), wherein the application of the electric current creates a magnetic field in the inspection article (as the induced eddy currents created fields of alternating magnetic current when an alternating electric current generated in a probe assembly contacts the test component).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 12, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maule et al. (2015/0350639) in view of in view of Forest (2,416,824)

With respect to claim 12, Maule et al teaches all that is claimed in the above rejection of claim 10, but remains silent regarding the system is configured as a magnetic wet bench, and wherein the one or more inspection components comprise: a container configured for storing non-destructive testing (NDT) magnetic solution; and an application system configured for applying the NDT magnetic solution during inspection.
However, Forest teaches a testing system (Fig 1 and 2) that is configured for magnetic non-destructive testing (NDT) inspection (Col. 1 lines 1-5) using a magnetic wet bench (Fig. 1), and wherein the one inspection component (Fig. 1 of Forest) comprise: a container (14) configured for storing non-destructive testing (NDT) magnetic solution (15); and an application system (Fig. 2) configured for applying the NDT magnetic solution during inspection (Col. 3 lines 30-51).
Because both Maule and Forest teach NDT inspection systems, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to substitute the inspection system of Maule et al. with the magnetic non-destructive testing device of Forest to achieve the predictable results of inspecting a specific part.

With respect to claim 13, Maule et al as modified by Forest teaches in Forest wherein the one or more circuits (as modified by Forest) are configured to: power on the magnetic wet bench (depicted in Fig. 1) at a pre-set start time (i.e. a time of testing); and cause agitating (via the components of Fig. 2 of Forest) of the NDT magnetic solution (15) for a pre-set agitation duration (i.e. a predetermined amount of time for the test, considered to be a part of an inspection standard for the article being tested).
The method steps recited in claim 15 are performed during the operation of the rejected system of claim 13.

With respect to claim 16, Maule et al. as modified teaches all that is claimed in the above rejection of claim 1, but remains silent the system further comprises one or more application related components configured to apply to the article non-destructive testing (NDT) related material, wherein: the non-destructive testing (NDT) related material is configured to exhibit one or more distinctive characteristics at areas in the article corresponding to defects, and the one or more application related components are configured to collect at least some of the non-destructive testing (NDT) related material after application for re-use.
Forest teaches a similar system having an application related component (depicted in Fig. 2) configured to apply to an article (16) non-destructive testing (NDT) related material (15), wherein: the non-destructive testing (NDT) related material (15) is configured to exhibit one or more distinctive characteristics at areas in the article corresponding to defects (Col. 2 lines 36-40), and the application related component (Fig. 2) is configured to collect at least some of the non-destructive testing (NDT) related material (15) after application for re-use (as 15 remains within the container 14 for re-use).
Because both Maule et al. and Forest teach NDT inspection systems, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to substitute the inspection system of Maule et al. with the magnetic non-destructive testing device of Forest to achieve the predictable results of inspecting a specific part.
The method steps recited in claim 17 are performed during the operation of the rejected system of claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Endrerud et al. (2016/0077522) which teaches remote NDT that provides a visual guide during testing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853